ALLEN, J.
1. The question whether a punch press is a dangerous machine is a question of fact for the jury.
2. Section 1027, subdivision 7, of the General Code of Ohio, constitutes a lawful requirement within the meaning of Section 35, Article II, of the Ohio Constitution, and Section 29 of the Workmen’s Compensation Act (Section 1465-76, General Code: 103 OL., 84).
3. A lawful requirement within the meaning of Section 35, Article II, of the Ohio Constitution, and Section 29 of the Worwmen’s Compensation Act' (Section 1465-76, General Code; 103 OL., 84) includes statutes and ordinances, lawful orders of duly authorized officers, specific and definite requirements constituted by law, and laws requiring a general course of conduct embodying general duties and obligations of care and caution which enlarge or change the common law in that regard, including requirements relating to safety of the place of employment and to the furnishing and use of devices, safeguards, methods and processes designed for the reasonable protection of the life, health, safety and welfare of employes.
4. The cases of American Woodenware Mfg. Co. v. Schorling, 96 Ohio St., 305; Patten v. Aluminum Castings Co., 105 Ohio St., 1, and Toledo Cooker Co. v. Sniegowski, 105 Ohio St., 161, are overruled.
Judgment affirmed.
Marshall, C. J., Wanamaker and Day, JJ., concur. Robinson, Jones and Matthias, JJ., dissent.